Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2 Aug 2021 has been entered. 

Election/Restrictions
Newly submitted claims 41-48 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 41-48 are directed to a method of removing cheese slices from a stack which is distinct from the previous invention of packaging cheese slices. Claims 41-48 therefore have different modes of operation and do not overlap in scope with the invention as originally presented. The originally presented products can be used in a materially different process of using that product, such as a process of peeling the cheese by gripping the cheese slice or a different section of the separator. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 41-48 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Response to Amendment
As a result of the amendments of the claim, all previous objections and prior art rejection have been withdrawn due to cancellation of the claims. 

Claim Objections
Claim 51 objected to because of the following informalities:  the claim appears to be missing a term between “one” and “paperboard”. It appears applicant may intend to recite “wherein the separator is fabricated from one of paperboard and polymer”.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 49-52, 54-60 is/are rejected under 35 U.S.C. 103 as being unpatentable over GuyGoneVegan (Post 3: Daiya Swiss Slices Review) in view of PacProInc (Material Expertise) and Chapman (US 2013/0089643).
Regarding Claims 49 and 54, GuyGoneVegan discloses a cheese stack comprising: 
two individual slices of cheese in a stack (“11 slices come in a pack”, Page 2) ; and 
a semi-rigid separator between the two slices of cheese such that slices in the stack do not contact one another (“wax paper separating them”, page 2), the separator having a generally rectangular body defined by four sides (see image on page 2). 
GuyGoneVegan do not teach wherein the separator has a semi-circular tab extending from one of the four sides and extending beyond the stack and the separator having sufficient rigidity to be lifted from the stack by the tab with one slice of cheese thereon without the one slice of cheese cracking and breaking after being lifted and without the cheese being touched, wherein the separator is capable of supporting and lifting without any cracking and breaking of all types of cheese. Chapman is relied on to teach packaging for sliced cheese products (paragraph 11) having separators interleaved 
Therefore, since Chapman is also directed to stacked food products having separators between the slices of food products in a stack, it would have been obvious to one of ordinary skill in the art to use tabs in the shape of a semi-circle based on design choice, and to facilitate lifting of the cheese slices from the stack. 
As to the limitation of the separator having sufficient rigidity to be lifted from the stack by the tab with one slice of cheese thereon without the slice of cheese cracking and breaking after being lifted and without the cheese being touched, and the limitation of the separator having sufficient rigidity so that the cheese slice can be removed from the separator without cracking (as required by claim 54), the ability to prevent the one slice from “cracking and breaking” depends on several factors in addition to the separator, such as the type of cheese, and the technique of the user removing the slice of cheese. Also, the limitation is directed to an intended use of the claimed invention (e.g. lifting the separators using the tab). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the prior art is capable of performing the intended use because, as seen in Page 1 of GuyGoneVegan, the user is able to remove the cheese to be placed on the sandwich bread, and does not present any issues regarding the “cracking and breaking” of the cheese slice upon lifting. Therefore, there is a reasonable expectation that the separator of GuyGoneVegan allows the user to lift the separator using the tab while maintaining the integrity, thus having sufficient rigidity. 
In any case, PacProInc is further relied on to provide a showing of industry known standards for developing interleaving materials. Specifically, PacProInc is directed to providing interleaving solutions for several types of food, and recognizes that paper basis weight, and rigidity (stiffness) are key parameters when determining the proper interleaving material to use (see bulleted list, bottom of page 1). 
Therefore, since it is recognized that material stiffness is a key parameter is interleaving materials, it would have been obvious to one of ordinary skill in the art to select an interleaving material of a certain rigidity based on design choice. 
Regarding Claim 50, GuyGoneVegan further teaches wherein the stack is a straight stack (see image page 2). 
Regarding Claim 51, GuyGoneVegan further teaches wherein the separator is fabricated from paperboard (wax paper, Page 2, line 1). 
Regarding Claim 52, GuyGoneVegan further teaches wherein each slice has a shape and wherein all slices have the same shape (circle shape, page 2).
Regarding Claim 55, GuyGoneVegan further teaches wherein the body has a first and a second surface and wherein there is a coating on at least one of the first and the second surface (Wax paper, page 2).
Regarding Claim 56, GuyGoneVegan further teaches wherein the packaging includes plastic wrap (black tray with film cover, see image on page 2). 
Regarding Claim 57, as discussed in the rejection of Claim 49, the combination of GuyGoneVegan, Chapman, and PacProInc are similarly relied on to teach: 
an interleave (wax paper) for separating cheese slices in a stack of cheese (see image on page 2 of GuyGoneVegan) and for enabling individual cheese slices to be removed from the stack comprising: a body with at least one side (wax paper of GuyGoneVegan); and a tab extending from only a portion of the at least one side and extending beyond the stack (Tab 70 as modified by Chapman), wherein the interleave is fabricated of a semi-rigid material (wax paper). As to the limitation of the interleave having sufficient rigidity to support a slice of cheese in the stack with a first orientation and to generally maintain the first orientation after the interleave and the slice of cheese thereon are removed from the remainder of the stack, and wherein the interleave has sufficient rigidity to enable the cheese slice to be removed from the separator without the cheese slice cracking, the ability to prevent the one slice from “cracking and breaking” depends on several factors in addition to the separator, such as the type of cheese, and the technique of the user removing the slice of cheese. Also, the limitation is directed to an intended use of the claimed invention (e.g. lifting the separators using the tab). A recitation of the intended use of the 
In any case, PacProInc is further relied on to provide a showing of industry known standards for developing interleaving materials. Specifically, PacProInc is directed to providing interleaving solutions for several types of food, and recognizes that paper basis weight, and rigidity (stiffness) are key parameters when determining the proper interleaving material to use (see bulleted list, bottom of page 1). 
Therefore, since it is recognized that material stiffness is a key parameter is interleaving materials, it would have been obvious to one of ordinary skill in the art to select an interleaving material of a certain rigidity based on design choice. 
Regarding Claim 58, GuyGoneVegan further teaches wherein the separator is fabricated from paperboard (wax paper, Page 2, line 1). 
Regarding Claim 59, GuyGoneVegan further teaches wherein the body is generally rectangular (see Image page 2). 
Regarding Claim 60, while the combination is silent to wherein the body and the tab are fabricated of different materials, Chapman is further relied on to disclose a tab having different features on the tab relative to the body (checkering thereon, paragraph 17).  One of ordinary skill in the art would have recognize that the checkering provides a textured surface which improves the gripping of the tabs. Since it is recognized to provide a distinguishing feature on the tab relative to the body of the separator, it would have been obvious to one of ordinary skill in the art to fabricate the tab from a different material to modify the textured surface of the grip tab based on design choice. 

Claim 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied to Claim 49, further in view of Carter (US 2007/0178196). 
Regarding Claim 53, the combination discloses slice of cheeses in a circular shape and is therefore silent to a rectangular shape. However, Carter is relied on to teach a stack of cheese (food slice 20)  having a separator between each slice of cheese (interleaf 60), wherein the cheese slice is in a rectangular shape (see 30 of Fig. 3). Therefore, since it is known to place rectangular cheese in stacks having separators therebetween, it would have been obvious to one of ordinary skill in the art to modify the shape of the cheese slice base on design choice. 

Response to Arguments
The arguments filed 2 Aug 2021 has been fully considered, but is found not persuasive over the prior art for the following reason: 
Applicant presents several arguments on the basis that wax paper do not meet the specificity of the claimed invention and that the claimed invention fulfills a long-felt need not met by the prior art. However, as presently written, the claims do not clearly define the claimed invention in a way that is distinguished from the prior art. That is, the limitation “having sufficient rigidity to be lifted from the stack by the tab with one slice of cheese thereon without the one slice of cheese cracking and breaking after being lifted and without the cheese being touched” does not positively recite any structure to the separator other than a broad degree of rigidity. The limitation is instead recited in the form of an intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, without specific structural specificity to the cheese slice, and the method of lifting, the prior art separator would also be capable of performing the intended use based on the type of cheese (i.e. a resilient flexible cheese) or the method of removing such as lifting the tab very slowly with a great amount of care. If applicant argues that wax paper seen in GuyGoneVegan cannot perform the intended use, applicant is suggesting that 100% of the cheese slice lifted by wax paper results in a break or crack. 
As to Applicant’s argument of long-felt need, establishing long-felt need requires objective evidence that an art recognized problem existed in the art for a long period of time without solution (See MPEP 716.04). Since applicant has not provided any evidence of long-felt need, the argument is found not persuasive.  
As to Applicant’s argument regarding the ProPacInc reference, applicant argues that one of ordinary skill in the art would not think to add rigidity to wax paper to create Applicant’s claimed interleave inventio. However, the argument is not persuasive because ProPacInc recognizes that material rigidity of the interleaf material are contemplated by one of ordinary skill in the art. Therefore, a person of ordinary skill may selectively vary the material rigidity based on engineering design choices. It would be obvious to one of ordinary skill in the art to increase the rigidity of the interleaf material for additional support of the food slices.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        



/VIREN A THAKUR/Primary Examiner, Art Unit 1792